COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-16-00118-CR
                             NO. 02-16-00119-CR
                             NO. 02-16-00120-CR


WALEED H. HAWIDI                                                  APPELLANT

                                       V.

THE STATE OF TEXAS                                                     STATE

                                   ------------

      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANTCOUNTY
          TRIAL COURT NOS. 1271961D, 1271962D, 1271964D

                                    ----------

                       MEMORANDUM OPINION1

                                    ----------

      We have considered “Appellant’s Motion To Dismiss Appeal[s] And Agreed

Motion To Accelerate Mandate[s].”2 The motion complies with rule 42.2(a) of the


      1
      See Tex. R. App. P. 47.4.
      2
        The certificate of conference states that the “Tarrant County Criminal
District Attorney’s office does not oppose this motion and is in agreement with
the issuance of the mandate being accelerated.”
rules of appellate procedure. See Tex. R. App. P. 42.2(a). No decision of this

court having been delivered before we received this motion, we grant the motion

and dismiss these appeals. See Tex. R. App. P. 42.2(a), 43.2(f). By agreement

of the parties, the mandate will immediately issue in each of Appellant’s three

appeals. See Tex. R. App. P. 18.1(c).



                                                /s/ Sue Walker
                                                SUE WALKER
                                                JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 12, 2016




                                        2